DETAILED ACTION

In response to the Amendment filed August 2, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 9, 11 – 14 and 21 are allowable over the Prior Art of Record because it fails to teach or suggest a speed square comprising an extension element operably coupled to a first end of a second side of the triangular flat plate opposite the T bar, the extension element having measurement markings indicated on at least one face of the extension element, such that the measurement markings of the at least one face of the triangular flat plat continue on the at least one face of the extension element; and a hinge configured to extend and retract the extension element between an open position and a stowed position, wherein the hinge couples a first end of the extension element to the first end of the second side of the triangular flat plate; wherein, in the stowed position, the extension element is disposed adjacent and parallel to a plane of a surface of the triangular flat plate; and wherein, in the open position, the extension element is disposed coplanar with the plane of the surface of the triangular flat plate in combination with the remaining limitations of the claims.

Claims 15 - 19 are allowable over the Prior Art of Record because it fails to teach or suggest a speed square comprising an extension element having second length measurement markings indicated thereon, such that the second length measurement markings continue from the first length measurement markings; and a hinge configured to extend and retract the extension element between an open position and a stowed position, wherein the hinge couples a first end of the extension element to an end of the second side of the triangular flat plate; wherein, in the stowed position, the extension element is disposed adjacent and parallel to a plane of a surface of the triangular flat plate; and wherein, in the open position, the extension element is disposed coplanar with the plane of the surface of the triangular flat plate in combination with the remaining limitations of the claims.

Claim 20 is allowable over the Prior Art of Record because it fails to teach or suggest a speed square comprising an extension element operably coupled to a first end of a second side of the triangular plate opposite the T bar, the extension element comprising a first extension element face and a second extension element face, the first extension element face being opposite the second extension element face, wherein the first extension element face or the second extension element face comprise extension element measurement markings, wherein the triangular plate measurement markings on the triangular plate continue with the extension element markings on the extension element; and a hinge configured to extend and retract the extension element between an open position and a stowed position, wherein the hinge couples a first end of the extension element to the first end of the second side of the triangular plate; 5Application No. 17/696,434 wherein, in the stowed position, the first extension element face is parallel to a plane of the first triangular plate face; and wherein, in the open position, the first extension element face is coplanar with a plane of the second triangular plate face in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 8, 2022


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861